DETAILED ACTION
This office action is in response to the amendment filed on September 21, 2021. Claims 1-7 and 9-20 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-20 are Finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second opening interface" in Line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 10-20 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (10946501) in view of Burk et al. (6314841) or Goacher, Sr. (7069820). 

In reference to claim 1, Patil et al. disclose a system (850) comprising: a driving stem (900, Figure 33) comprising a first end (upper end in Figure 33) and a second end (lower end in Figure 33), wherein the driving stem contains a first hollow recess (see figure below); the first end comprising a first opening interface (formed as the vertical opening within element 920) which connects to the first hollow recess (Figure 33), wherein the first opening interface comprises a first inner lip (see figure below) and a first outer lip (see figure below) and a first plurality of prongs (formed from elements 922/933 extending between adjacent elements 934, Figure 38) attached to the first opening interface, wherein at least two of the first plurality of prongs have an inward facing surface (see figure below) a first distance from a first center (see dotted line) of the first opening interface; wherein the first opening interface is configured such that a nut can sit against the inner lip or the outer lip of the opening interface (Column 10, Lines 42-47), and the first plurality of prongs is configured to hold a nut between the inward facing surfaces of at least two of the prongs (Column 10, Lines 42-47), and wherein at least one of the first opening interface and a second opening interface is attached to the driving stem by a hinge (i.e. at 902/940, Figures 33 and 38), but lacks  driving stem, the first outer lip of the first opening interface, and the first plurality of prongs comprise a polymer, a rubber, or an injection molded polyurethane material. However, Burk et al. teach that it is old and well known in the art at the time the invention was made to form an entire hand tool (10) used in plumbing work (see Column 3, Line 3, of Burk et al., which is similar to the plumbing work as disclosed in Patil et al., see Abstract and Column 2, Line 66-Column 3, Line 9 and Column 4, Lines 17-21, of Patil et al.) including a driving stem (12), a first outer lip (at 26) of a first opening interface (opening within 14), and a first plurality of prongs (see figure below) comprise a polymer (i.e. polypropylene), a rubber, or an injection molded polyurethane material (Column 3, Lines 14-16). In addition, Goacher, Sr. also teaches that it is old and well known in the art at the time the invention was made to form an entire hand tool (10) for rotating various workpieces (including wingnut 60, see Figure 6, of Goacher, Sr., which is similar to rotating the various workpieces/wingnuts, of Patil et al., see Column 1, Lines 11-21) including a driving stem (16), a first outer lip (at 18) of a first opening interface (opening 22), and a first plurality of prongs (26) comprise a polymer (i.e. “polymeric material”), a rubber, or an injection molded polyurethane material (Column 5, Lines 36-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the material of the driving stem, the first outer lip of the first opening interface, and the first plurality of prongs, of Patil et al., with the known technique of forming an entire hand tool which includes a driving stem, a first outer lip of a first opening interface, and a first plurality of prongs to comprise a polymer, a rubber, or an injection molded polyurethane material,  as taught by Burk et al. or Goacher Sr., and the results would have been 
[AltContent: textbox (First outer lip )][AltContent: ][AltContent: arrow][AltContent: textbox (First inner lip )][AltContent: connector][AltContent: textbox (First distance)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Inward facing surface)][AltContent: textbox (Second hollow recess)][AltContent: arrow][AltContent: textbox (First hollow recess)][AltContent: arrow]
    PNG
    media_image1.png
    638
    314
    media_image1.png
    Greyscale
                              
    PNG
    media_image2.png
    568
    486
    media_image2.png
    Greyscale

[AltContent: textbox (Plurality of prongs 
of Burk et al.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    278
    253
    media_image3.png
    Greyscale

In reference to claim 2, Patil et al. disclose the claimed invention as previously discussed above, but lacks specifically disclosing that, a longest span across the first opening interface of the first inner lip is from about 0.5 mm to 4 mm less than a longest span across the first opening interface of the first outer lip. However, the applicant fails to provide any criticality in having the particular range of the longest span extending across the first opening interface of the first inner lip being from about 0.5 mm to 4 mm less than a longest span across the first opening interface of the first outer lip or that the particular range of about 0.5 mm to 4 mm provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any desired length of the longest span including being about 0.5 mm to 4 mm less than a longest span across the first opening interface of the first outer lip, depending on the particular needs of the user. For example, depending on the particular size of object being rotated, one could provide the longest span within the claimed range in order to 

In reference to claim 3, Patil et al. disclose that the first plurality of prongs is attached directly to the first outer lip (Figure 38). 

In reference to claim 4, Patil et al. disclose that the first plurality of prongs contains from 2 to 8 prongs (Figure 39). 

In reference to claim 5, Patil et al. disclose that the first plurality of prongs contains 3, 4, or 6 prongs (see 6 prongs in Figure 38 below); and wherein the inward facing surface of the first plurality of prongs is substantially flat (at 933) in a direction (i.e. a horizontal direction) substantially perpendicular to the first opening interface because the first opening interface within (920) extends vertically (Figure 38). 

[AltContent: textbox (Prong)][AltContent: ][AltContent: textbox (Prong)][AltContent: textbox (Prong)][AltContent: textbox (Prong)][AltContent: textbox (Prong)][AltContent: textbox (Prong)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image4.png
    539
    408
    media_image4.png
    Greyscale

In reference to claim 6, Patil et al. disclose the claimed invention as previously discussed above, but lack specifically disclosing that, the first distance is from about 1/8 inch to about 1/2 inch or from about 3 mm to about 15 mm. However, the applicant fails to provide any criticality in having the particular ranges of the first distance being about 1/8 inch to about 1/2 inch or from about 3 mm to about 15 mm or that that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 

In reference to claim 7, Patil et al. disclose the claimed invention as previously discussed above, but lack specifically disclosing that, the first distance is configured to fit a nut selected from the group consisting of a 1/4 inch nut, a 5/16 inch nut, a 3/8 inch nut, a 7/16 inch nut, a 1/2 inch nut, a 9/16 inch nut, a 5/8 inch nut, a 3/4 inch nut, a 7/8 inch nut, and a 1 inch nut; or the first distance is configured to fit a nut selected from the group consisting a 6 mm nut, a 7 mm nut, a 8 mm nut, a 10 mm nut, a 12 mm nut, a 14 mm nut, a 16 mm nut, a 18 mm nut, and a 20 mm nut. However, the applicant fails to provide any criticality in having the particular ranges of the first distance being 1/4 inch nut, a 5/16 inch nut, a 3/8 inch nut, a 7/16 inch nut, a 1/2 inch nut, a 9/16 inch nut, a 5/8 inch nut, a 3/4 inch nut, a 7/8 inch nut, and a 1 inch nut; or the first distance is configured to fit a nut selected from the group consisting a 6 mm nut, a 7 mm nut, a 8 mm nut, a 10 mm nut, a 12 mm nut, a 14 mm nut, a 16 mm nut, a 18 mm nut, and a 20 mm nut or that that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of In re Aller, 105 USPQ, 233. In this situation, one could provide any desired distance for the first distance including being configured to fit 1/4 inch nut, a 5/16 inch nut, a 3/8 inch nut, a 7/16 inch nut, a 1/2 inch nut, a 9/16 inch nut, a 5/8 inch nut, a 3/4 inch nut, a 7/8 inch nut, and a 1 inch nut; or the first distance is configured to fit a nut selected from the group consisting a 6 mm nut, a 7 mm nut, a 8 mm nut, a 10 mm nut, a 12 mm nut, a 14 mm nut, a 16 mm nut, a 18 mm nut, and a 20 mm nut, depending on the particular needs of the user. For example, depending on the particular size of object being rotated, one could provide the first distance within any of the claimed ranges in order to increase the versatility of the device such that various sizes of workpieces could be rotated more effectively while preventing any unwanted disconnection with the desired workpiece during normal operation.

In reference to claim 10, Burk et al. disclose that the driving stem includes a non-conductive material (a thermoplastic polymer, i.e. polypropylene) on an outer surface of the driving stem between the first end and the second end (Column 3, Lines 14-16). And, Goacher Sr. discloses that the driving stem includes a non-conductive material (i.e. a polymer material) on an outer surface of the driving stem between the first end and the second end (Column 5, Lines 36-37).

In reference to claim 11, Burk et al. disclose that the non-conductive material comprises a rubber, a polymer (i.e. a thermoplastic polymer, i.e. polypropylene), a non-conductive metal, or a wood containing material (Column 3, Lines 14-16). And, Goacher Sr. polymer, a non-conductive metal, or a wood containing material (Column 5, Lines 36-37).

In reference to claim 12, Patil et al. disclose the claimed invention as previously discussed above, but lack specifically disclosing that, a distance between the first end and the second end is from about 2 cm to about 30 cm. However, the applicant fails to provide any criticality in having the particular range of the distance between the first end and the second end being from about 2 cm to about 30 cm or that this particular range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any desired distance between the first end and the second end including being from about 2 cm to about 30 cm, depending on the particular needs of the user. For example, when the workpiece to be rotated is located in hard to reach areas, one could provide a longer tool thereby more effectively reaching and engaging with the workpiece more easily. 

In reference to claim 13, Patil et al. disclose the claimed invention as previously discussed above, but lack specifically disclosing that, a length of the first plurality of prongs in a direction substantially perpendicular to the first opening interface is from 1 mm to about 8 mm. However, the applicant fails to provide any criticality in having the particular range of the length of the first plurality of prongs in a direction substantially perpendicular to the first opening interface being from 1 mm to about 8 mm or that this In re Aller, 105 USPQ, 233. In this situation, one could provide any length of the first plurality of prongs including being from 1 mm to about 8 mm, depending on the particular needs of the user. For example, depending on the particular size of workpiece being used one could provide shorter or longer prong lengths in order to more effectively engage and prevent any unwanted disconnection with the workpiece during normal operation. 

In reference to claim 14, Patil et al. disclose that the second end (lower end in Figure 33) includes a second opening interface (i.e. opening within insert 950) which connects to a second hollow recess (see annotated Figure 5 above) and a second plurality of prongs (see figure below) is attached to the second opening interface, wherein at least two of the second plurality of prongs have an inward facing surface a second distance from a second center (see dotted line) of the second opening interface (see figure below). In further reference to claim 14, under a second interpretation, Patil et al. also teach that “…if one feature is described in association with an embodiment and another feature is described in association with another embodiment, it will be understood that the present subject matter includes embodiments having a combination of these features.” (see Column 11, Lines 16-22). Patil et al. further teach a feature that insert (120) may be used “for either or both of the inserts 420 and/or 450” (See Column 8, Lines 54-65). This teaches a feature that both of the opposing ends (the first end and same insert, which could obviously be insert (920). Thus, in Figure 33, the second end insert (950) could be replaced with another insert (920) or even with another insert (920) further modified with adapter (550, Figure 26) depending on the size of workpiece. And, under the second interpretation, the second end (lower end in Figure 33) would also include a second opening interface (i.e. opening within insert 920 and/or opening within 550) which connects to a second hollow recess (see annotated Figure 5 above) and a second plurality of prongs (formed from elements 922/933 extending between adjacent elements 934, Figure 38) is attached to the second opening interface, wherein at least two of the second plurality of prongs (see figure below and note that the second insert [920] has been rotated to show that it is being attached to the second lower end in Figure 33) have an inward facing surface (see figure below) a second distance from a second center (see dotted line) of the second opening interface (see figure below).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second insert (at 950 in Figure 33), of Patil et al., with the known technique of using another insert (920) or with the known technique of using another insert (920) and adapter (550), as taught by Patil et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having combined features of providing the same insert at two ends thereby allowing the device to be used with various faucet/plumbing components of different sizes more effectively. 


[AltContent: textbox (Second distance)][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (Second opening interface)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Prongs)][AltContent: arrow]
    PNG
    media_image5.png
    470
    392
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Prongs)][AltContent: arrow][AltContent: textbox (Second distance)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inward facing surface)]
    PNG
    media_image2.png
    568
    486
    media_image2.png
    Greyscale

                
In re Aller, 105 USPQ, 233. In this situation, one could provide any desired length of the longest span including being about 0.5 mm to 4 mm less than a longest span across the second opening interface of the second outer lip, depending on the particular needs of the user. For example, depending on the particular size of object being rotated, one could provide the longest span within the claimed range in order to more effectively engage with and prevent any unwanted disconnection with the desired workpiece during normal operation.
[AltContent: textbox (Prongs)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner lip)][AltContent: textbox (Outer lip)][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image5.png
    470
    392
    media_image5.png
    Greyscale

[AltContent: textbox (First outer lip )][AltContent: textbox (First inner lip )][AltContent: arrow][AltContent: ]                              
    PNG
    media_image2.png
    568
    486
    media_image2.png
    Greyscale




In reference to claim 17, Patil et al. disclose the claimed invention as previously discussed above and further show that the first distance and the second distance are the same or different (see annotated figures on pages 5 and 14 above), but lacks specifically disclosing that, the second distance is from about 1/8 inch to about 1/2 inch or from about 3 mm to about 15 mm. However, the applicant fails to provide any criticality in having the particular ranges of the second distance being about 1/8 inch to about 1/2 inch or from about 3 mm to about 15 mm or that that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide any desired distance for the second distance including being from about 1/8 inch to about 1/2 inch or from about 3 mm to about 15 mm, depending on the particular needs of the user. For example, depending on the particular size of object being rotated, one could provide the second distance within the claimed ranges in order to increase the versatility of the device such that various sizes of workpieces could be rotated more effectively while preventing any unwanted disconnection with the desired workpiece during normal operation. Furthermore, Patil et al. lack specifically disclosing that, the second distance is configured to fit a nut selected from the group consisting of a 1/4 inch nut, a 5/16 inch nut, a 3/8 inch nut, a 7/16 inch nut, a 1/2 inch nut, a 9/16 inch nut, a 5/8 inch nut, a 3/4 In re Aller, 105 USPQ, 233. In this situation, one could provide any desired distance for the second distance including being configured to fit 1/4 inch nut, a 5/16 inch nut, a 3/8 inch nut, a 7/16 inch nut, a 1/2 inch nut, a 9/16 inch nut, a 5/8 inch nut, a 3/4 inch nut, a 7/8 inch nut, and a 1 inch nut; or the second distance being configured to fit a nut selected from the group consisting a 6 mm nut, a 7 mm nut, a 8 mm nut, a 10 mm nut, a 12 mm nut, a 14 mm nut, a 16 mm nut, a 18 mm nut, and a 20 mm nut, depending on the particular needs of the user. For example, depending on the particular size of object being rotated, one could provide the second distance within any of the claimed ranges in order to increase the versatility of the device such that various sizes of workpieces could be rotated more effectively while preventing any unwanted disconnection with the desired workpiece during normal operation.


In reference to claim 19, Patil et al. disclose that the second opening interface has a shape (i.e. square) configured to (because it is capable of) engage a ratchet, a wrench, or a handle. 

In reference to claim 20, Patil et al. disclose that the first opening interface (opening within 920) is directly attached to the driving stem (900) because the first opening interface is interpreted as including insert (920) and pivot pin (902) which directly attaches to the driving stem (Figure 34). Patil et al. also disclose that at least one of the second opening interface (opening within lower 920, see second interpretation of lower insert with respect to claim 14 above) and the second opening interface is directly attached to the driving stem (900) because the second opening interface is interpreted as including insert (lower 920) and pivot pin (962) which directly attaches to the driving stem (Figure 34). Patil et al. further disclose that the second opening interface (opening within lower 950) is directly attached to the driving stem (900) because the second opening interface includes insert (950) and pivot pin (962) which directly attaches to the driving stem (Figure 34). Finally, Patil et al. additionally teach that the second opening interface (opening within lower 1250) is directly attached (at 1252) to the driving stem (1052, Figure 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second insert (i.e. the lower insert in Figure 33), of Patil et al., with the known technique of directly .

Claim 9, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (10946501) in view of Burk et al. (6314841) or Goacher, Sr. (7069820) and Brazil (2005/0022631). 

In reference to claim 9, Patil et al. disclose the claimed invention as previously discussed above, but lack specifically disclosing that, the driving stem comprises an acrylonitrile butadiene styrene, a nylon 6, a nylon 6-6, a polyamide, a polybutylene terephthalate, a polycarbonate, a polyetheretherketone, a polyetherketone, a polyethylene terephthalate, a polyimide, a polyoxymethylene plastic, a polyphenylene sulfide, a polyphenylene oxide, a polysulphone, a polytetrafluoroethylene, or a copolymer or blend thereof. However, Brazil teaches that it is old and well known in the art at the time the invention was made to form a driving stem (1) used for “fastening, screwing”…, “wrenching, rotating, revolving, twisting…”, “torqueing…and the like” (see Paragraph 12, which is similar to wrenching device stem 900, of Patil et al.) from acrylonitrile butadiene styrene (Paragraph 13) because “the entire surface area of the wrench comprises a polymer coating” that includes ABS material (Paragraph 13). It  acrylonitrile butadiene styrene, as taught by Brazil, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which prevents gouging, damaging, marring or disfiguring of a workpiece during normal operation.

Claim 19, is also Finally rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (10946501) in view of Burk et al. (6314841) or Goacher, Sr. (7069820) and Kovach (2004/0255727).  

In reference to claim 19, Patil et al. disclose the claimed invention as previously discussed above, but assuming arguendo that, the second opening interface has a shape (i.e. square) not configured to engage a ratchet, a wrench, or a handle than Kovach is hereby used for such a teaching. Kovach teaches that it is old and well known in the art at the time the invention was made to provide a second opening interface (22) with a shape (i.e. square similar to the square opening in Patil et al.) configured to engage a ratchet, a wrench (24), or a handle (at 92, Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the square opening of the second opening interface, of Patil et al., with the known technique of providing a square opening configured to engage a ratchet, a wrench, or a handle, as taught by Kovach, and the results would 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant also contends that, “Further, nowhere does any of the above references disclose an apparatus having prongs comprising a polymer, a rubber, or an injection molded polyurethane material. One of skill in the art would not combine the disclosures of any of the above references with Kovach to arrive at the apparatus of claim 1 as amended, nor claims 8-11 dependent thereon, because to do so would result in a device that would not work for the intended purpose disclosed in Kovach. A device having prongs comprising a polymer, rubber, or injection molded polyurethane material would result in the prongs being too flexible, or having insufficient rigidity, to serve as a tub drain wrench.” However, the examiner respectfully disagrees with this statement. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S.  is in the same field of applicant’s endeavor (i.e. hand tool) or is also reasonably pertinent to the same particular problem at hand (i.e. plumbing work, see Column 3, Line 3, of Burk et al., which is similar to the plumbing work, as disclosed in Patil et al., see Abstract and Column 2, Line 66-Column 3, Line 9 and Column 4, Lines 17-21). In addition, Goacher, Sr. is also in the same field of applicant’s endeavor (i.e. hand tool) or is also reasonably pertinent to the same particular problem at hand (i.e. rotating various workpieces, i.e. wingnut [60], see Figure 6, of Goacher, Sr., which is similar to rotating various workpieces/wing nuts, of Patil et al., see Abstract, Column 1, Lines 11-21, Column 2, Line 66-Column 3, Line 9 and Column 4, Lines 17-21). And, the examiner has provided clear motivation for such the combination, which again is to provide a more advantageous and versatile device that is more lightweight, relatively inexpensive, easy to mold and manufacture and which prevents marring or damage from occluding on the workpiece. Since, proper motivation has been established from the references, the examiner maintains that the rejection is proper. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant further defined that the first opening interface includes an outer lip and an inner lip, further defined the specific material of; the driving stem, the first outer lip, and the prongs and further defined that the first opening interface or the
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723